Hardin, P. J.
Upon the evidence before the jury it was a question of fact whether the wheel was properly constructed or not; whether the defendant had discharged its duty, which required of it “to furnish reasonably safe and suitable appliances, such as a prudent man would furnish if his own life Were exposed to the danger that would result from unsuitable or defective appliances.” Burke v. Witherbee, 98 N. Y. 565. We must assume, therefore, that the jury have found the defendant was guilty of negligence in providing for the use of the plaintiff an unsafe, defective, and insecure emery-wheel. The defective construction of the emery-wheel was not apparent or visible or known to the plaintiff. He therefore was not chargeable with notice of its internal structure or condition, and that it was improperly built, and not in accordance with the most approved plans for construction of such wheels. There was some evidence tending to show that the wheel was untrue or unbalanced in its operation, and that the plaintiff discovered the same, and called the attention of his superiors to it, received directions and instructions from them in respect to remedying the same, and some efforts were made to remedy the untrueness, which did not prove wholly successful. Because the plaintiff continued to use the emery-wheel after he had discovered that it was untrue and unbalanced, the learned counsel for the defendant insists that there can be no recovery in this action.
The learned trial judge stated to the jury that the plaintiff must make out to their satisfaction,=viz.: “That he has been injured by reason of some negligence on the part of the defendant, and that no negligence on his part contributed to the result. If both of these are found by you to your satisfaction in this case, then you will come to the question of damages; if both are not found, then the defendant is entitled to your verdict.” Later on, in dealing with certain requests that were made to him,the learned judge observed, viz.: “I suppose we understand that my view which I presented to the jury is that it is not a bar to this action, (to-wit, that the wheel was out of true,) but it is a matter to be by them considered in determining whether or not there was contributory negligence on the part of the plaintiff.” It must be assumed that the jury have found that the plaintiff did not cause the wheel to be untrue, or.eontribute to its unbalanced condition. It must also be assumed that he did not know of the defect in the construction of the wheel; therefore he did not assume the risks and perils to which he was subjected by reason of the defective condition of the wheel. Gibson v. Railway Co., 63 N. Y. 449; Evans v. Railroad Co., 12 Hun, 291. This case is therefore unlike Be Forest v. Jewett, 88 F. Y. 269. It more nearly resembles Plank v. Railroad Co., 60 N. Y. 607. In the latter case there was no evidence that the deceased “had actual, present knowledge of the existence of the ditch” which caused the injuries. See opinion of Tracy, J., in De Forest v. Jewett, 88 N. Y. 269. If the plaintiff had known of the defective condition of the wheel, and continued in its use, a different question would have arisen from the one nowr presented.
*485We think there is no force in the exception taken to the ruling of the court “that the witness had been shown presumptively qualified to speak in respect to the construction of the emery-wheel in question.” The witness had used them in different factories for seven years. iSTor in a similar ruling in respect to the competency of the witness Baker. The witness had stated that he had been for a number of years engaged in the polishing department of Ilion, and that he had wheels there that he had used for 20 years; that he had had charge ■of the shop and men, and the machinery in it; and that he had polishing wheels built, and built them himself. The witness added, viz.: “The very fact of the grain running to the center, alone, is enough. That makes it no better than cutting off the ends of a log and making a wheel out of that. ”
The ruling at folio 174 was not erroneous. The abstract question put to the witness as to whether he would consent to run a wheel out of balance a thousand revolutions a minute or not, was properly excluded. The question put to the witness as to what he would “say as to the prudence and care of the operator of a wheel, polishing a bar three and one-lialf feet long, and three inches in width, weighing 40 pounds, taking one hand off the bar, and leaving it on the wheel, controlled with only one hand, ” was excluded, and we think properly. Whether the act embraced in the question was a prudent or careful one was a question of fact for the jury to determine, after a carefully detailed statement of all the facts relating thereto. The question proposed to substitute the opinion of the witness on the question of “prudence and care.” We think it was not error to exercise the discretion in cross-examination, in respect to whether the witness made some other wheel on some other occasion to do small jobs on. It did not relate to the issue involved here.
It is insisted that the damages awarded by the jury are excessive. It appears in the evidence that Drs. Lehr and Skiff treated the plaintiff; that he lost three fingers, and that his hand did not get well until some eight months thereafter; and that it became necessary for Dr. Hosford to probe it, and take •out the bone; and that some of the bone came out from the wrist, and that the left wrist is stiff now. It also appeared that the plaintiff was receiving $1.50 a day at that time; that he was a married man with one child. It appeared that the plaintiff suffered a great deal of pain directly after the accident, and that he was nervous, excitable, and sometimes delirious. The injured arm and wrist were exhibited to the jury. In such cases “the bodily pain and suffering is part and parcel of the actual injury, for which the injured party is as much entitled to compensation in damages as for loss of time or the outlay of money.” Morse v. Railroad Co., 10 Barb. 621. In Caldwell v. Murphy, 1 Duer, 233, it was held that, “in an action for an injury to the person, the circumstances, condition in life, and pursuits of the plaintiff may properly be given in evidence, in order to enable the jury to determine the extent of his actual damages;” and also held that “an inquiry into the probable consequences of the injury, as transitory or permanent, is eminently proper.” Affirmed, 11 N. Y. 416. In Curtis v. Railway Co., 18 N. Y. 534, it was held, viz.: That “damages recoverable for bodily pain and suffering, by a person injured by the negligence of another, are not limited to that incurred before the trial, but extend to such future suffering as the evidence renders it reasonably certain must necessarily result from the injury.” We see no occasion to declare that the jury was moved by passion, prejudice, •or corruption in determining the amount of the verdict upon the evidence and •exhibits before them.
Whether the plaintiff was guilty of contributory negligence on the occasion that he received the injuries or not was a proper question for the jury, under the instructions delivered to them by the learned trial judge. But a more serious question arises from the following portion of the judge’s charge: “ That if the accident was the joint result of the internal construction, and of its being out of true, the joint result of those two causes, then the fact that the *486company might not or would not be responsible for ii^ because of its being out of true, would not relieve the company from the liability with reference to the other; that is to say, if a result happens jointly from two causes, and the-defendant is chargeable with one of those causes, then, so far as that point would be concerned, so far the defendant would be liable, unless the plaintiff himself was chargeable with the other cause. If a result is produced by the joint negligence of the defendant and a third party outside of a case, then that, under the law, is deemed negligence on the part of the defendant; he being then, in such case, one of the joint actors. Then, if the plaintiff is not negligent, so far the cause of action will be maintained. So that in this case, if this result—this bursting of the wheel—was produced solely by the internal construction of the wheel, then you have a right to say, if the wheel was not properly built, that the defendant was negligent. So you would have a right to say that the defendant was negligent, provided it was the joint result of the internal construction, and of its being out of true; provided, however, that the plaintiff himself was not responsible for its being out of true. So that if, under either of those views, you come to the conclusion that this-defendant was negligent, then you will come to the other proposition, and the-real basis of this action, as to whether or not the plaintiff himself was careless,—whether he by any fault of his own contributed to the result.” By this charge the learned judge failed to instruct the jury that the defendant would not be liable for the negligence in what he termed the “internal construction of the wheel,” unless the accident would not have occurred but for such negligence. The effect of the charge was to lead the jury to understand that if the defendant was negligent in constructing the wheel it was liable, although the accident might have occurred by reason of its being out of true, and independent of such negligent construction. The vice of this charge rests in the fact that the jury were instructed that the defendant was liable to the plaintiff for an act of negligence, which, concurring with another act, for which it was not liable, produced the plaintiff’s injury, although the accident might, have occurred without the negligence for which defendant was liable. In-the case of Ring v. City of Cohoes, 77 N. Y. 83, 89, 90, it was held where, without any fault on the part of the driver, his horse became frightened and. unmanageable, and ran away, and this, with a culpable defect in the highway, produced the injury, the municipality is liable, provided the injury would not have been sustained but for such defect. In delivering the opinion of the-court in that case Earl, J., says: “When several proximate causes contribute to an accident, and each is an efficient cause, without the. operation of' which the accident would not have happened, it may be attributed to all or any of the causes, but it cannot be attributed to a cause unless without its operation the accident would not have happened.” The same doctrine was reasserted in Ehrgott v. Mayor, etc., 96 N. Y. 283. In Cone v. Railway Co., 81 N. Y. 206, it was held that where a master furnished defective machinery for use in the prosecution of his business, he is not excused, by the negligence of a servant in using the machinery, from liability to a co-servant for an injury which would not have happened had the machinery been suitable for the-use to which it was applied. In Searles v. Railway Co., 101 N. Y. 661, 5 N. E. Rep. 66, the court says: “When the fact is that the damages claimed in an action were occasioned by one of two causes, for one of which the defendant is responsible, and for the other of which he is not responsible, the plaintiff must fail if his evidence does not show that the damage was produced by the former cause.” In Taylor v. City of Yonkers, 105 N. Y. 203, 11 N. E. Rep. 624, the doctrine of the foregoing cases was again held, and the foregoing; principles again stated. We are of the opinion that the defendant’s exception to this portion of the charge was well taken, and that for this error the judgment and order must be reversed, and a new trial granted, costs to abide event-
All concur.